Allowable Subject Matter
Priority
	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Information Disclosure Statement (IDS)
The information disclosure statements submitted on December 5, 2019, and September 30, 2020, have been considered by the Examiner and made of record in the application file.
Allowable Subject Matter
Claims 1-24 are pending for allowance.
The following is an examiner’s statement of reasons for allowance: 
After a systematic prior art search, certain references were found that disclose subject matter common in scope with the instant application, e.g., wherein a terminal may request a subcarrier spacing from a base station by randomly selecting and transmitting the random access preamble from a random access preamble set that is mapped to the subcarrier spacing in a one-to-one manner among the whole random access preambles; and wherein it is a service used for remote control of a robot or machine device, industry automation, unmanned aerial vehicle... (Kim et al., US 10715373 B2: column 19 lines 7-12; and column 25 lines 24-27). 
Also, JUNG et al., US 20180069606 A1, discloses wherein a terminal may transmit random-access preamble to a BS supporting a selected cell (Paragraph [0235]), wherein the terminal may be an unmanned aerial vehicle (UAV) (Paragraph [0349]).

However, none of said references, either alone or combined, is believed to anticipate or render obvious each and every limitation as specifically recited by at least independent claims 1 and 13. That is, the aforementioned claims specifically require receiving, at an unmanned aerial vehicle (UVA), a set of Random Access preambles, selecting one of the Random Access preambles, and transmitting the selected Random Access preamble to multiple cells.
Claims 2-12 and 14-24 are also allowable by virtue of their dependence from claims 1 and 13, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	Pertinent Prior Art
The following references, although not relied upon, are considered to be pertinent prior art since they disclose subject matter related to the invention claimed by the present application, i.e., a UE receiving information for a plurality of groups of random access preambles.
US 10764917 B2		US 10225867 B2		US 20180220450 A1	
Conclusion
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents

		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Amancio González, whose telephone number is (571) 270-1106. The Examiner can normally be reached on Monday-Thursday from 8:00am to 5:00pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.   
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Rafael Perez-Gutierrez, can be reached at (571) 272-7915. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/AMANCIO GONZALEZ/
Primary Examiner, Art Unit 2642
February 26, 2021